Citation Nr: 0605502	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  93-19 191	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for a spine disability, to 
include the cervical and lumbosacral spine. 



ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1971 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied entitlement to the 
benefit currently sought on appeal.  In March 1999, the 
veteran moved his residence to Florida; therefore, his claim 
falls under the jurisdiction of the St. Petersburg, Florida 
RO.  

The veteran was scheduled for a Travel Board Hearing before 
the Board in July 1993; however, he failed to appear.  Under 
the applicable regulation, if an appellant fails to appear 
for a scheduled hearing and a request for postponement has 
not been received and granted, the case will be processed as 
though the request for a hearing had been withdrawn.  
38 C.F.R. § 20.702 (d) (2005).  Accordingly, this veteran's 
request for a hearing is considered withdrawn.

The Board remanded this claim for further development in 
March 1996, July 2003, and December 2004.  The latest 
development was undertaken by the Appeals Management Center 
(AMC), after which it issued a supplemental statement of the 
case in December 2005.

FINDING OF FACT

The veteran's cervical and lumbosacral spine disability was 
first manifested many years after service and is not related 
to his service.  

CONCLUSION OF LAW

The veteran's cervical and lumbosacral spine disability was 
not incurred or aggravated in his active duty service; nor 
may it be so presumed.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).
REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2005).  

In the present case, the issue on appeal arises from an 
original claim for service connection for a neck and back 
disability.  In this context, the Board notes that a 
substantially complete application was received in June 1991 
and adjudicated in August 1991, prior to the enactment of the 
VCAA.  However, during the course of the appeal, in January 
2004, the AMC provided notice to the veteran regarding the 
VA's duties to notify and to assist.  Specifically, the AMC 
notified the veteran of information and evidence necessary to 
substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
veteran was advised to notify VA of any information or 
evidence he wished VA to retrieve for him.  In June 2004, the 
AMC readjudicated the claim based on all the evidence, 
without taint from prior adjudications.  Therefore, the Board 
finds no prejudice in the fact that the initial AOJ denial 
pre-dated VCAA-compliant notice.  

In January 2005, the veteran was renotified of VA's duties.  
He was also instructed to submit any evidence he had in his 
possession that pertained to his claim.  The veteran did not 
respond.  In December 2005, the AMC again readjudicated the 
claim based upon a review of the entire record.  The Board 
finds that, based on a review of all notices provided the 
veteran, the content and timing of the January 2004 and 
January 2005 notices comport with the requirements of 
§ 5103(a) and § 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  Service medical 
records have been associated with the claims file.  All 
identified and relevant treatment records have been secured, 
to include records used by the Social Security Administration 
(SSA) in granting the veteran disability benefits.  
Additionally, the veteran has been examined in conjunction 
with his claim. 

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

Service Connection

The veteran contends that while in service, he fell into a 
pit, whereupon fellow servicemen threw glass bottles at him.  
Specifically, he alleges that both the fall and the bottles 
striking him injured his neck and back, and he ultimately 
claims that the incident resulted in his current degenerative 
disc disease of the cervical and lumbar spine.  He also 
refers to an incident in which he was sleeping in his bunk, 
when an officer came in and unhooked it, at which time he was 
deposited onto the floor.

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The nexus requirement may be satisfied by evidence that a 
chronic disease (here, arthritis) subject to presumptive 
service connection manifested itself to a compensable degree 
within one year of separation from service.  See Traut v. 
Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. 
App. 36, 43 (1993).  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54. 

Service medical records are negative for complaints or 
treatment of low back pain.  However, a June 1971 psychiatric 
evaluation confirmed that the veteran had been sleeping 
during working hours and his rack was pulled from under him, 
causing him to fall to the floor.  He did not, at that time 
or thereafter, complain of pain.  Additionally, the veteran 
reported to sick call in July 1971 after being in a fight 
with fellow servicemen.  He had a cut on the back of his 
neck, which was cleansed and covered with a suture.  There 
were no further complaints noted.  The veteran's spine was 
evaluated as normal on his August 1971 separation 
examination.

Post-service clinical records include both private and VA 
treatment, and date from May 1980 to March 2004.  The first 
documented clinical instance of back and neck pain is in July 
1985, at which time the veteran sought treatment at his 
Employee Health Unit after missing several days of work after 
being mugged.  He indicated that he had much pain in his neck 
and back, and that it was difficult for him to get out of 
bed.  X-ray study of the lumbosacral spine showed no 
fractures, dislocations, or soft tissue injuries.  Vertebral 
bodies and disc spaces were normal.  Mild scoliosis was 
noted.  The diagnosis was low back strain.

On an employment physical form dated in October 1985, the 
veteran reported a history of low back pain since an auto 
accident in 1979, at which time he was hospitalized.  X-ray 
studies in October 1985 of the lumbosacral spine showed no 
evidence of fracture, but did note minimal scoliosis and mild 
narrowing of the L5-S1 disc space.  Further x-ray in July 
1987, however, showed no narrowing at that area. 

The Board notes that in January 2005, the AMC requested that 
the veteran execute a medical release form for the private 
facility at which he received treatment after the 1979 
accident.  However, the veteran did not respond.  Therefore, 
the Board finds that any records that may exist regarding 
this accident are unavailable.  

While working for a fire department, the veteran sought 
treatment in May 1988 for back pain that he described as 
possibly being the result of pulling a fire hose from the 
fire truck.  Examination was normal; the diagnosis was 
resolved back strain. 

In May 1990, the veteran fell from a chair, falling backwards 
and hitting the back of his neck and his head on the wall 
behind him.  Neurological examination was "essentially free 
of any deficit."  Of interest regarding this incident is the 
report from a May 1990 psychiatric hospitalization that 
occurred within days of the fall, in which it is noted that 
the veteran was complaining of a neck and back injury at 
work, but then later stated to several staff members that his 
back problems had begun when his van overturned eight or nine 
years ago.  The report also indicated a diagnosis of 
degenerative disc disease (DDD) of the cervical spine had 
been rendered. 

At the request of the Board, the veteran underwent VA spine 
examination in March 2004, in order to clarify the etiology 
of any diagnosed spinal disability.  The physician who 
examined the veteran reviewed his claims file and 
specifically referred to the veteran's in-service falls and 
cut on his neck, as well as other post-service treatment.  
Upon examination, the diagnosis was DDD of the cervical and 
lumbar spine.  The physician opined that it was less likely 
related to his service in the military.

To review, there is no evidence of spine pain in service, 
though there are two confirmed incidents of falls.  The 
record demonstrates several intervening causes between the 
veteran's separation from service and his current back 
disability, namely, a 1979 motor vehicle accident, a 1985 
mugging incident, and 1988 and 1990 fire department injuries.  
The only opinion of record regarding etiology of the current 
disability is one based on a review of the claims file, and 
finds against a nexus.  Absent evidence to the contrary, the 
Board is not in a position to question this opinion.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  The Board concludes 
that the preponderance of the evidence is against the 
veteran's claim for direct service connection; therefore, the 
benefit of the doubt provision does not apply.  Service 
connection is not warranted.

With respect to presumptive service connection for arthritis, 
the Board notes that to conclude that the veteran's DDD is 
associated with arthritis requires a medical opinion, which 
is not present in this case.  However, assuming for the sake 
of argument that the veteran's DDD of the cervical and 
lumbosacral spine is associated with arthritis, the first 
documented diagnosis for the cervical spine was not until May 
1990.  For the lumbosacral spine, the diagnosis was made in 
March 2004.  Thus, the record fails to establish that 
arthritis became manifest within one year of the veteran's 
separation from service, that is, by August of 1972.  
Therefore, presumptive service connection is not warranted in 
this case.

 
ORDER

Entitlement to service connection for a spine disability is 
denied.



____________________________________________
J. E. Day 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


